REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims do not stand rejected because no known prior art reference teaches or renders obvious each of the limitations in at least independent claims 1, 21 and 22. 
An example of the closest known prior art includes Ralph et al. (“Ralph”; 5,882,350). Upon further consideration of Applicant’s arguments filed 05 May 2021 (see, e.g., pages 10-11), Ralph discloses the claimed invention of at least independent claims 1, 21 and 22 (as fully set forth in the rejection mailed 16 February 2021, page 5), except for the pressure member being configured “to releasably hold the insert member at the first position against movement towards the second position and to releasably hold the insert member at the second position against movement towards the first position” (claims 1 and 22); and except for the insert member being configured to engage the pressure member “for releasably holding the insert member at at least three distinct axial positions relative to the receiving part” (claim 21).
As can be seen in Fig. 5 of Ralph (reproduced below), while the inner ceiling surface of pressure member 142 and lower edge 145 provide a boundary within which the insert member 132 is retained, neither the ceiling nor the lower edge prevent movement away from their boundary surfaces (i.e., the pressure member allows the insert member 132 to move freely in the interior 146). Thus, Examiner agrees that the pressure member does not hold the insert member at the first position against movement towards the second position or at the second position against movement towards the first position, as set forth in independent claims 1 and 22. Likewise, while the insert member 132 is capable of moving within the interior surface 146 to any vertical position therein, the insert member 132 is not configured to engage the pressure 

    PNG
    media_image1.png
    493
    610
    media_image1.png
    Greyscale

As neither Ralph nor other known prior art references teach or render obvious each of the limitations in at least the independent claims, as set forth above, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773